BURGESS, Justice,
concurring and dissenting.
I concur in part and dissent in part. I concur in the majority’s finding of insufficient evidence to show the appellant was in possession of the contraband found in the house. I respectfully dissent to the majority’s holding that the evidence concerning the contraband found in the automobile was sufficient.
I agree with the majority that the case at bar seems to be controlled by Christopher v. State, 639 S.W.2d 932 (Tex.Crim.App.1982). I disagree, however, with their application, or lack of it, to this case. They correctly cite that portion of Christopher, supra, which sets out the requirement that the accused must have both knowledge and control of the contraband. They also correctly find that the testimony cited would reasonably imply control over the contraband. Nowhere do they cite any testimony or evidence which reasonably implies the accused had knowledge of the contraband. They fail to do so because there is no such evidence in the record.
I would have to presume the majority is adopting a rule that once control over the contraband can be implied, then some type of presumption of knowledge arises. This is not and should not be the law. I would reverse and enter a judgment of acquittal.